Citation Nr: 0819106	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-31 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include as secondary to asbestos exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for chemical 
dependency.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1976 to May 1977, 
with National Guard service from October 1974 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims of service 
connection.  


FINDINGS OF FACT

1.  The veteran had bronchitis in service, but there is no 
evidence of record indicating that the veteran has residuals 
from this ailment, and there is no evidence that the veteran 
currently has a lung disorder.  

2.  The veteran's contentions of in-service asbestos exposure 
have not been corroborated by credible evidence.

3.  The veteran has not been medically diagnosed with PTSD or 
any other psychological disorder.  

4.  The veteran's claimed in-service stressors have not been 
corroborated by service records, or other credible supporting 
evidence.  

5.  The veteran's drug abuse was willful misconduct.  




CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

3.  Service connection may not be granted for a disease or 
injury that is the result of a person's own willful 
misconduct, including drug abuse.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the veteran is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The duty to notify was satisfied by way of letters sent to 
the veteran in December 2004 and October 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The October 2005 letter 
supplied the veteran with information specific to PTSD, 
including a PTSD questionnaire.  The letters also informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and information in his 
possession to the RO.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until August 2006.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the veteran's claims of service connection.  There 
is currently no diagnosis of a lung disorder or of PTSD.  
There is also no evidence of record that an event, injury, or 
disease occurred in service that may have caused a lung 
disorder or PTSD.  A current VA examination would not remedy 
the lack of evidence of an inservice disease or injury.  
Finally, the veteran's claim of service connection for a 
chemical dependency is prohibited by statute, regardless of 
what is said in a VA examination.  Therefore, the veteran was 
not prejudiced by the lack of VA examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records.  The record also contains the veteran's 
prison treatment records, and the veteran has also submitted 
numerous personal statements in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection Claims

Generally, service connection will be granted if it is shown 
that the veteran suffers from a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected 
condition, will be service connected.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  


Lung Disorder Due to Asbestos Exposure

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded, but its basic guidelines were found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21, 
now reflected in M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Sub part ii, Chapter 2, Section C, Subsection (f).  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

Analysis 

The veteran contends that he is entitled to service 
connection for a lung disorder that is secondary to his 
exposure to asbestos while living in barracks during service.  
However, the Board finds that the evidence of record does not 
support this claim, since there is no evidence of a current 
lung disorder, and no evidence that the veteran was exposed 
to asbestos.  

The Board recognizes that in February 1976, the veteran was 
diagnosed with and treated for bronchitis on one occasion 
during active service, with no further treatment during the 
remainder of service.  However, that is the only mention of 
bronchitis, or any respiratory disorder, in the record of 
evidence.  The veteran indicated in his May 1977 discharge 
examination history that he did not have, nor had he ever 
had, chronic or frequent colds, shortness of breath, pain or 
pressure in the chest, a chronic cough, or asthma.  The 
examiner found the lungs and chest to be normal during this 
examination as well.  

Regardless, the veteran maintains that he has a current lung 
disorder, which is a result of his exposure to asbestos from 
the barracks he slept in.  There is no medical evidence to 
support this allegation, and the veteran is not qualified to 
diagnose himself with a medical condition such as a lung 
disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Post-service clinical records are entirely devoid of any 
diagnosis of a lung disorder.  A chest x-ray conducted in 
October 2005 disclosed no pulmonary infiltrates and was 
interpreted as normal.  The veteran does not allege that 
there are any additional records of treatment since that 
time.  The record thus establishes that no chronic lung 
disorder manifested during the veteran's service, and the 
veteran has not had a chronic and continuous lung disorder 
since service.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).

Additionally, there is no evidence of record that the veteran 
was ever exposed to asbestos.  The veteran's primary 
specialty during service was armor and unit supply 
specialist.  Occupations that typically have high exposure to 
asbestos include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products.  
The veteran's occupation does not fall into this category.  

In sum, the veteran does not have a current lung disorder, 
and the record contains no evidence supporting a claim of 
inservice asbestos exposure.  Therefore, the preponderance of 
the evidence is against the claim, and the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable.  The veteran's claim of service connection for a 
lung disorder secondary to asbestos exposure must be denied.




Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If there is no combat experience, as is the case here, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  


Analysis

As mentioned above, to establish service connection for PTSD, 
there must be a current diagnosis of PTSD, credible 
supporting evidence of the veteran's alleged in-service 
stressors, and medical evidence of a link between the two.  
38 C.F.R. § 3.304(f).  After a review of all of the evidence 
of record, the Board finds that the veteran's claim fails to 
satisfy any of these requirements.  

Looking to the veteran's service medical records, he never 
complained of a psychological condition while in active 
service.  According to the veteran's May 1977 discharge 
examination report, he indicated when reporting his health 
that he did not have nervous trouble of any sort, and 
reported that he was in good health.  The examiner indicated 
that the veteran's psychiatric condition was normal as well.  
A look to all of the remaining service medical records during 
the veteran's time of active service reveals the same 
evaluations.  Therefore, there is no indication that the 
veteran developed PTSD or any psychological disorder while in 
service.  

Likewise, the veteran does not have a current diagnosis of 
PTSD, or any other psychological disorder.  In a 1991 
psychological examination report, the veteran's mental status 
was described as calm, cooperative, and oriented, with a good 
memory and no hallucinations.  A 1994 psychological 
examination resulted in more or less the same findings, with 
a conclusion that the veteran was stable, with no signs of 
acute distress, with no further need for psychological 
services.  The last psychological examination of record is 
from October 1999, and the examiner did not assign a 
diagnosis of PTSD or any other disorder.  Finally, there is 
no evidence of record to indicate that the veteran has been 
diagnosed with any psychological disorder, to include PTSD or 
any other psychological disorder, since these examinations.  
See Degmetich v. Brown, 104 F.3d at 1333.

While the veteran's claim fails for the above reasons alone, 
the Board will also address why the claim fails due to lack 
of independent evidence in support of the veteran's alleged 
stressors.  The veteran argued in his December 2006 statement 
to the Board that his lay testimony alone is enough to 
establish his psychological disorder.  However, this is only 
true in regard to verifying alleged stressors for a veteran 
who was in combat with the enemy while in service.  According 
to the veteran's service records, he served in Fort Knox, 
Kentucky, and never was stationed outside of the continental 
United States.  There is nothing to indicate that the veteran 
was exposed to combat while stationed within the US.  

The veteran has argued that he saw the spoils of combat when 
tending to injured veterans, and this is what caused his 
psychological disorder.  However, to qualify as engaging in 
combat with the enemy, the law requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  38 U.S.C.A § 1154(b).  

Since the veteran did not engage in combat, independent 
evidence must be of record to corroborate the veteran's 
statements regarding his alleged stressors.  Doran v. Brown, 
9 Vet. App. 163, 166 (1996).  No such evidence exists in the 
record.  The veteran was unable to provide enough information 
to send a request to the Center for Unit Records Research 
(CURR), and as such, there has been no corroborating evidence 
obtained.  The veteran has not provided any independent 
evidence either, having only submitted personal statements.  

In conclusion, the veteran does not have a current diagnosis 
of PTSD, or any other psychological disorder, the veteran did 
not suffer from a psychological or nervous disorder while in 
active service, and there has been no independent evidence to 
support the veteran's alleged in-service stressors. As such, 
the preponderance of the evidence is against the claim and 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran has not substantiated 
any of the criteria of a service connection claim for PTSD.  
The veteran's claim of service connection for PTSD must be 
denied.


Service Connection for Chemical Dependency

Compensation shall not be paid if a claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2007).  With respect to alcohol 
and drug abuse, § 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  

Moreover, §8052 amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) 
(2007).  

Furthermore, VA's General Counsel has confirmed that direct 
service connection for a disability that results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 
2-98.  

Finally, referring specifically to illegal drug usage, 38 
C.F.R. § 3.301(c)(3) defines what type of usage will be 
considered "willful misconduct."  Drug use that rises above 
an isolated and infrequent use of drugs will be considered 
willful misconduct.  

Facts & Analysis 

In the veteran's November 2004 statement accompanying his 
claim, he states that he abused alcohol and heroin while in 
service.  The veteran then stated he was a daily user of 
heroin in a separate letter received by VA in November 2004.  
Finally, the veteran's personnel records establish that the 
veteran was disciplined in July 1976 while on active duty for 
possession of a controlled substance.  

Based on the above facts, the evidence clearly establishes 
that the veteran's illegal drug use was neither isolated nor 
infrequent, and was indeed willful misconduct.  However, 
regardless of these undisputed facts, the veteran argued in 
his December 2006 appeal to the Board that the term "willful 
misconduct" was inappropriate in his situation.  It is the 
veteran's opinion that due to his age and the stress he was 
forced to endure while in service, his drug use was not 
willful.  

However, while the Board is sympathetic to the veteran's 
situation, such a distinction is not permitted by law.  VA's 
General Counsel is clear in that direct service connection 
for a disability resulting from a veteran's own abuse of 
drugs is precluded for purposes of all VA benefits when the 
claim was filed after October 31, 1990.  See VAOGCPREC 7-99; 
VAOGCPREC 2-98.  The governing statute does not authorize a 
grant of service connection for chemical dependency.  

Since the veteran's claim was filed in November 2004, and 
since the facts of heroin abuse during active service are not 
in dispute, service connection is not warranted.  The 
preponderance of the evidence is against the claim, and the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  The claim of service connection for 
chemical dependency must be denied.



ORDER

Service connection for a lung disorder, to include as 
secondary to asbestos exposure, is denied.  

Service connection for PTSD is denied.  

Service connection for chemical dependency is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


